DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: perception module in claims 1-2, 7-8, 13-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an object recognition system and, more specifically, to a system that operates to evaluate and reduce perception error in object detection and recognition.

Prior art for was found for the claims as follows:
Re. Claim 1,
Ghosh et al., (US 2020/0111005 A1) disclose the following limitations: 
A system to evaluate and reduce perception error in object detection and recognition (Ghosh: Figs. 1-4; Abstract), the system comprising:
one or more processors (343) and a memory (345), the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of:
receiving, with a perception module (imaging device or sensor 303), perception data from an environment, the perception data reflecting one or more objects in the environment (Ghosh: Fig. 3 & Paras. [0074]-[0076], [0095] disclose processor 343 executing instructions in non-transitory computer-readable medium to perform operations of figures 1-5 and Paras. [0082], [0083], [0085]-[0086] disclose an imaging device of an autonomous vehicle receiving image data input [i.e., perception data] from an environment detecting one or more objects from the image data.);
generating perception probes from the perception data, the perception probes describing one or more characteristics (Ghosh: Claim 18 & Paras. [0045]-[0046], [0090] disclose processing visual data [i.e., perception data] from the image capture device to describe characteristics of the environment in order to predict outputs for the vehicle.);
converting the perception probes into probabilistic signal temporal logic (PSTL)-based constraints, the PSTL-based constraints providing axioms having statistical analysis of one or more perception probes (Ghosh: Figs. 1-4 & Paras. [0081]-[0083], [0086] disclose converting the input data containing the image data that describes the environment [i.e., perception probes] and Paras. [0024], [0060], [0093] disclose the input data is converted into probabilistic signal temporal logic constraints [i.e., axioms – see applicant’s spec., Para. [0038]] (134, 234, or 342) that include first order logic for the image data that describes the environment.);
evaluating the axioms to classify the perception probes as valid or erroneous (Ghosh: Fig. 7 & Paras. [0024], [0060] disclose evaluating the constraints 134 using a solution space that classifies the training data (includes the perception probe data) as valid 704 or erroneous 706.), 
generating optimal perception parameters by solving an optimization problem based on the axioms (Ghosh: Paras. [0034], [0060] disclose generating optimal perception parameters 116a-c by solving a combined objective function optimization problem [i.e., optimization problem] based on the constraints 134.); and
adjusting the perception module based on the optimal perception parameters (Ghosh: Figs. 1-2 & Paras. [0033]-[0034], [0043], [0054], [0057], [0060] disclose adjusting the imaging device as well as the autonomous vehicle by using data head 102 or 202 to train on input data 120 (includes the image data from the imaging device) and using logic head 104 or 204 to determine if the input data 120 satisfies the constraints 134 or 234. The constraints are based on updating the optimal perception parameters 116a-c. For example, Paras. [0054]-[0057] disclose using mappings 215 as a feedback path to see if the input data, which includes visual data 220 has learned the constraints of the driving state, which represents a vector (I,S,A) that includes a front camera image. Thus, the autonomous vehicle that includes various sensors including the imaging device, are all adjusted to conform to the neural network model’s constraints.).
Rasheed et al., (US 2016/0165193 A1) disclose characteristics of the one or more objects (Rasheed: Para. [0085] discloses sensor 610 describing characteristics of the one or more objects 622, such as the size.).











Re. Claim 7,
A computer program product for evaluating and reducing perception error in object detection and recognition (Ghosh: Figs. 1-4; Abstract), the computer program product comprising:
a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions by one or more processors, the one or more processors perform operations of:
receiving, with a perception module, perception data from an environment, the perception data reflecting one or more objects in the environment (Ghosh: Fig. 3 & Paras. [0074]-[0076], [0095] disclose processor 343 executing instructions in non-transitory computer-readable medium to perform operations of figures 1-5 and Paras. [0082], [0083], [0085]-[0086] disclose an imaging device of an autonomous vehicle receiving image data input [i.e., perception data] from an environment detecting one or more objects from the image data.);
generating perception probes from the perception data, the perception probes describing one or more characteristics (Ghosh: Claim 18 & Paras. [0045]-[0046], [0090] disclose processing visual data [i.e., perception data] from the image capture device to describe characteristics of the environment in order to predict outputs for the vehicle.);
converting the perception probes into probabilistic signal temporal logic (PSTL)-based constraints, the PSTL-based constraints providing axioms having statistical analysis of one or more perception probes (Ghosh: Figs. 1-4 & Paras. [0081]-[0083], [0086] disclose converting the input data containing the image data that describes the environment [i.e., perception probes] and Paras. [0024], [0060], [0093] disclose the input data is converted into probabilistic signal temporal logic constraints [i.e., axioms] (134, 234, or 342) that include first order logic for the image data that describes the environment.);
evaluating the axioms to classify the perception probes as valid or erroneous (Ghosh: Fig. 7 & Paras. [0024], [0060] disclose evaluating the constraints 134 using a solution space that classifies the training data (includes the perception probe data) as valid 704 or erroneous 706.), 
generating optimal perception parameters by solving an optimization problem based on the axioms (Ghosh: Paras. [0034], [0060] disclose generating optimal perception parameters 116a-c by solving a combined objective function optimization problem [i.e., optimization problem] based on the constraints 134.); and
adjusting the perception module based on the optimal perception parameters (Ghosh: Figs. 1-2 & Paras. [0033]-[0034], [0043], [0054], [0057], [0060] disclose adjusting the imaging device as well as the autonomous vehicle by using data head 102 or 202 to train on input data 120 (includes the image data from the imaging device) and using logic head 104 or 204 to determine if the input data 120 satisfies the constraints 134 or 234. The constraints are based on updating the optimal perception parameters 116a-c. For example, Paras. [0054]-[0057] disclose using mappings 215 as a feedback path to see if the input data, which includes visual data 220 has learned the constraints of the driving state, which represents a vector (I,S,A) that includes a front camera image. Thus, the autonomous vehicle that includes various sensors including the imaging device, are all adjusted to conform to the neural network model’s constraints.).
Rasheed et al., (US 2016/0165193 A1) disclose characteristics of the one or more objects (Rasheed: Para. [0085] discloses sensor 610 describing characteristics of the one or more objects 622, such as the size.).

As per claim 13, the claim recites analogous limitations to claims 1 & 7 above, therefore the claim mappings have been omitted to exclude redundancy.

Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is [Claims 1, 7, 13] “… wherein in evaluating the axioms to classify the perception probes as valid or erroneous, the axioms provide statistical separation between true positive and false positive distributions; …” This feature is not found or suggested in the prior art.

Claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-05-2021